Fourth Court of Appeals
                              San Antonio, Texas
                                  November 19, 2015

                                 No. 04-15-00717-CV

                      IN THE ESTATE OF MARIA L. RAYNES,

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2013-PC-0369
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
      The Appellant’s Motion to Transfer Reporter’s Record is GRANTED.



                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court